Citation Nr: 1612826	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-25 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected degenerative disc disease of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1962 to June 1965.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the RO that, in pertinent part, declined to reopen a claim for service connection for a bilateral knee disability on the basis that new and material evidence had not been received.  The Veteran timely appealed.

In July 2009, the Veteran withdrew his prior request for a Board hearing, in writing.

In September 2013, the Board found new and material evidence to reopen the Veteran's claim, and remanded the reopened claim for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

Bilateral knee osteoarthritis was not present during active service or within the first year after separation; and is not otherwise related to a disease or injury during active service, and is not due to or aggravated by his service-connected degenerative disc disease of the thoracolumbar spine.


CONCLUSION OF LAW

Bilateral knee osteoarthritis was not incurred or aggravated in service; and may not be presumed to have been incurred therein, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a July 2007 letter, the RO notified the Veteran of elements of service connection, the elements of secondary service connection, and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
The Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or to assign an effective date for the disability on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  The Board finds no prejudice to the Veteran in proceeding with a final decision on the claim.  The RO will address any notice defect when effectuating an award for a service-connected disability.  Accordingly, the Veteran is not harmed by any defect with regard to this element of the notice.

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or VA's Appeals Management Center (AMC) has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis 

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, arthritis is considered chronic under section 3.309.

In this case, the record reflects that the Veteran was first diagnosed with osteoarthritis of the left knee in March 1972 and with osteoarthritis of the right knee in March 1991-i.e., several years after his military discharge from service.  Although the disability of each knee has persisted and the Veteran subsequently underwent total knee replacements, he is nevertheless not entitled to direct service connection for bilateral knee osteoarthritis because there is no competent evidence linking the disability to any disease or injury in active service.

Here, the Veteran's enlistment examination and report of medical history were negative for a bilateral knee disability; therefore, he is presumed sound at entry in June 1962.  Service treatment records do not reflect any findings or complaints of knee pain or of injury to either knee.  Clinical evaluation at the time of the Veteran's separation examination in April 1965 reveals normal lower extremities.  No knee disability was found in active service.

The report of a VA special orthopedic examination in September 1965 reveals that straight leg raising went freely to 90 degrees, and Bragard's test was negative.  No disability of either knee was found.

Here, there is no competent evidence of arthritis of either knee in active service or within the first post-service year.

During an August 2007 VA examination, the Veteran reported that, notwithstanding his total knee replacements in July 2006 and in June 2007, he had daily bilateral knee pain of increased intensity, which worsened with activities.  While the August 2007 examiner described the Veteran's gait as normal, increased wear on the outside edge of heel of the left shoe and on the inside edge of fore foot of the right shoe was noted.  Following examination, the diagnosis was bilateral knee osteoarthritis, status-post bilateral knee arthroplasty.  The Board notes, however, that the August 2007 examiner mistakenly indicated that the Veteran's osteoarthritis of the left knee noted in 1972 had existed prior to his active service enlistment, which is inaccurate.  In this case, there is no showing of aggravation of a pre-existing knee disability in active service.  Accordingly, the August 2007 examiner's opinion is of minimal probative value.  In this regard, the evidence of record weighs against a finding that osteoarthritis of either knee was present during active service.

The Board is within its province to make a determination as to whether the evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the first credible showing of pertinent disability is many years after service with no competent evidence that it is in any way related to active service.  While the Veteran is competent to report symptoms, he is not competent to provide an etiology opinion linking a bilateral knee disability to active service, as this is beyond the capacity of a lay person to observe.  

Here, the Veteran asserts that his bilateral knee disability is secondary to his service-connected degenerative disc disease of the thoracolumbar spine.
 
Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.

In July 2005, the Veteran's treating chiropractor since 1983, Chiropractor Foley, reported seeing a decline in the Veteran's musculoskeletal system-i.e., mostly noticing that the Veteran's scoliosis had gotten worse-and indicated that this made the Veteran's spine "unstable, so he has a lot more back problems."  Chiropractor Foley also indicated that the Veteran's other joints have lost a lot of mobility, which was noted as "extremely bad in his elbows, but also in his knees, shoulders and ankles."    

Also in July 2005, another treating physician, Dr. Vreeke, opined that the Veteran does have a scoliosis with concave to the left, with most likely "acquiring this as a youth with it just increasing as he has increased in age."

In March 2007, Chiropractor Foley again reported seeing the Veteran's musculoskeletal system slowly deteriorate over the past 20 years; and reported that the Veteran's overall functioning of the joints have decreased tremendously.  While noting that the Veteran's condition was getting worse, Chiropractor Foley was unable to opine as to why this was happening.

In July 2007, Chiropractor Foley reported that the Veteran's knees have deteriorated tremendously over the past years; and opined that it is possible this was due to his gait change because of his lower back problems.  Chiropractor Foley again opined that the Veteran's joint functions overall were getting worse with time.

The Board also notes that the August 2007 VA examiner did reference a medical study which promoted the idea of altered body mechanics from previous degenerative joint disease leads to degenerative joint disease of other joints.  In this regard, the August 2007 VA examiner indicated that the Veteran's right knee injuries occurred after his low back injuries; and opined that the Veteran's left knee problems, coupled with lower back problems, were at least as likely as not contributing to progression of right knee degenerative joint disease.  Again, given the inaccurate factual premise noted above, any reliance on a pre-existing disability renders the opinion neither credible nor persuasive.  Hence, the opinion has minimal probative value.

In September 2007, another VA examiner indicated that low back disease was not a recognized risk factor for degenerative joint disease of the knees; and suggested that the Veteran's risk factors for degenerative joint disease included obesity, prior knee injury, and occupational factors.  
  
In September 2007, another of the Veteran's treating physicians, Dr. Nelsen, noted the Veteran's treatment for osteoarthritis of the knee and his total knee replacements, as well as treatment for multilevel degenerative disc space narrowing and spondylosis.  Dr. Nelsen opined that both the knee and back pain were probably interrelated with changes in the Veteran's gait, which exacerbates the back pain.

Following the Board's September 2013 remand, the Veteran underwent a VA examination in November 2013 for purposes of determining whether the Veteran's bilateral knee disability was proximately due to or the result of, or aggravated by his service-connected degenerative disc disease of the thoracolumbar spine.  The November 2013 VA examiner reviewed the medical evidence of record; the diagnosis was status-post bilateral total knee arthroplasties secondary to bilateral knee osteoarthritis.  The Veteran currently reported that he almost never has pain in the right knee, and that he has occasional pain in the left knee that he thinks radiated from his left hip.  The left knee pain lasted until the Veteran received an adjustment from his chiropractor, who indicated that the left leg was shorter than the right leg.

Following examination, the November 2013 examiner opined that it is less likely as not that the Veteran's current bilateral knee disability had its onset in active service.  In support of the opinion, the November 2013 examiner reasoned that there is no mention of a knee injury or knee pain in the service treatment records.  Nor is there mention of any knee problem in the year immediately following his period of active service.

Regarding the possible connection of the bilateral knee disability to the low back disability, the November 2013 VA examiner indicated that the most common typical causes of bilateral knee osteoarthritis as per the reference "UpToDate" (a reference which was last updated on 4/22/2013), were as follows:  
	
"INTRODUCTION - Osteoarthritis was previously thought to be
a normal consequence of aging, thereby leading to the term degenerative joint disease. However, it is now realized that osteoarthritis results from a complex interplay of multiple factors, including joint integrity, genetics, local inflammation, mechanical forces, and cellular and biochemical processes... For the majority of patients, osteoarthritis is linked to one or more factors, such as aging, occupation, trauma, and repetitive, small insults over time. These associations are strongest for osteoarthritis of the knee and hand and are less strong for the hip."

The November 2013 VA examiner then explained several of the factors linked to osteoarthritis.  While noting that "it is possible that an altered gait due to chronic low back pain could cause some additional wear and tear on the knees," this would "not be one of the common, usual factors contributing the majority of the time to the osteoarthritis progression," according to the medical literature.  Based on this reasoning, the November 2013 VA examiner opined that it is less likely as not that the bilateral knee osteoarthritis was caused by the service-connected degenerative disc disease of the thoracolumbar spine.

Regarding aggravation, the November 2013 examiner indicated that the Veteran did not make any statements as to the relationship of the back pain to the knee pain; and did mention that the left hip and left knee hurt at the same time, until adjusted by the chiropractor.  While the origin of the hip pain is unclear, the November 2013 examiner reasoned that if the chiropractor can resolve the left hip pain and left knee pain with manipulation, then it is presumed that the pain is an alignment issue and not from osteoarthritis.  Moreover, as to gait changes and possible progression of osteoarthritis as referenced in one article, the November 2013 examiner indicated that no further articles discussed the topic; and because it was not a well-researched topic, there is just not enough research currently to state that the bilateral knee osteoarthritis was substantially impacted or aggravated to a significant degree by the degenerative disc disease of the thoracolumbar spine.  The November 2013 examiner found that there are enough other common, well known factors for progression of the Veteran's bilateral knee osteoarthritis.  Based on this reasoning, the November 2013 examiner opined that it is less likely as not that the degenerative disc disease of the thoracolumbar spine aggravated the bilateral knee osteoarthritis.  Moreover, following the total knee replacements, the Veteran is not significantly limited by bilateral knee pain.

In February 2014, the Veteran indicated that he also had a leg length discrepancy.  Also in February 2014, Chiropractor Foley reported that the Veteran has a left leg shortness of approximately one-half inch.

The report of a June 2014 VA examination reflects that the Veteran has a normal gait, and that he is able to walk without discomfort.
   
When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds the November 2013 examination report to be persuasive in finding that the current bilateral knee disability is less likely related to active service, or due to or aggravated by the service-connected degenerative disc disease of the thoracolumbar spine.  The VA examiner reviewed the medical history and provided a rationale which considered whether there was any relationship between the bilateral knee pain and low back pain.  The evidence, including the service separation examination, does not show that bilateral knee osteoarthritis was present in service. Moreover, given the notation that the current left hip and knee pain is an alignment issue, the Board finds that any evidence of aggravation or of a permanent increase of severity of symptoms of knee pain due to degenerative disc disease of the thoracolumbar spine is indeed lacking because, as explained, there are enough well-known common factors for the Veteran's progression of osteoarthritis of bilateral knee.  The Board finds the opinion in the November 2013 examination report is factually accurate, fully articulated, and contains sound reasoning. Therefore, the opinion is afforded significant probative value.  Nieves-Rodriguez, 22 Vet. App. at 304. 

The Board finds that Chiropractor Foley's opinion that the possibility of gait changes due to the Veteran's deteriorating musculoskeletal system, has led to progression of the Veteran's bilateral knee osteoarthritis, is somewhat speculative in nature.  As discussed above, other more well-known common factors for progression of osteoarthritis of the knee have been identified in the medical literature-such as aging, occupation, trauma, and repetitive small insults over time.   Further, another physician opined that the gait changes exacerbate the Veteran's back pains.  Accordingly, Chiropractor Foley's opinion lacks probative value because the basis for the conclusion is not sound.
  
While the Veteran contends that his bilateral knee disability was caused by or had worsened due to his degenerative disc disease of the thoracolumbar spine, he is not shown to have the medical expertise to offer an opinion on such a complex medical question.  He is not shown to be competent to render an opinion as to the nature of his underlying bilateral knee disability, or to identify that such a disability is related to service or due to or aggravated by his service-connected degenerative disc disease of the thoracolumbar spine.  In essence, the Board finds that the issue presented in the case is not one in which the Veteran's lay contentions can serve to support an award of service connection.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for a bilateral knee disability, to include as secondary to degenerative disc disease of the thoracolumbar spine.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral knee disability, to include as secondary to degenerative disc disease of the thoracolumbar spine, is denied.




____________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


